DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2010/0012215 A1 to Morton et al. (Morton).

With regard to claim 1, Morton discloses a device (40, fig. 5, abstract) for sealing a leak (12, fig. 1, paragraph 0022) in a pipe (10, fig. 5, paragraph 0021), the device comprising: 
a sealing component (20, fig. 2, paragraph 0024. The sealing component includes the undamaged portion of the pipe that receives the composite wrap and provides a platform for the repair) including a peripheral surface curved to fit against the pipe (as shown in figs. 2 and 4, the composite wrap has an inside surface that is curved to fit against the pipe after it has been wound onto the damaged pipe); and 
a clamp (40, fig. 3, paragraph 0026) extending from the sealing component (the clamp attaches to the damaged pipe and creates a pressurized cavity over the sealing component), the clamp including a clamp arm (42/52, fig. 3, paragraphs 0027 and 0032) extending from the sealing component on each of opposing sides of the peripheral surface (the clamp is applied to the sealing component portion of the pipe around the composite wrap of the sealing component).

With regard to claim 2, Morton discloses the device of Claim 1 as set forth above, and further discloses wherein the peripheral surface is adapted to fit about the leak (as a composite wrap applied to the pipe the inner surface of the applied wrap defines the peripheral surface that fits about the leak).

With regard to claim 3, Morton discloses the device of Claim 1 as set forth above, and further discloses wherein the sealing component further includes a cavity (30, fig. 4, the inside of the clamp member 40 that is within the clamp and inside the seals 50/60 as shown in fig. 3), and the peripheral surface extends about the cavity (as applied to the damaged pipe, the composite wrap portion of the sealing component extends about the cavity).

With regard to claim 4, Morton discloses the device of Claim 1 as set forth above, and further discloses comprising a vent (70, fig. 5, paragraph 0040) connected to the sealing component, the vent including a valve (paragraph 0044 “fitting may also be configured to relieve pressure P2 to arrive at a desired pressure”).

With regard to claim 5, Morton discloses the device of Claim 4 as set forth above, and further discloses wherein the peripheral surface extends about a cavity (30, fig. 4, the inside of the clamp member 40 that is within the clamp and inside the seals 50/60 as shown in fig. 3), and the vent is connected to the cavity (paragraph 0044).

    PNG
    media_image1.png
    587
    775
    media_image1.png
    Greyscale

With regard to claim 6, Morton discloses the device of Claim 4 as set forth above, and further discloses wherein the vent comprises a vent stack extending from the sealing component (as shown in the annotated figure above), and the valve is toward an end of the vent stack that is opposite the sealing component (the upper end of fitting 70 can be configured to add or release pressure as described in paragraph 0044).

With regard to claim 7, Morton discloses the device of Claim 1 as set forth above, and further discloses wherein the clamp is configured to clamp partially about the pipe to secure the peripheral surface against the pipe and the sealing component over the leak (paragraph 0043).

With regard to claim 8, Morton discloses the device of Claim 1 as set forth above, and further discloses wherein each clamp arm is pivotably mounted to the sealing component (paragraph 0043).

With regard to claim 9, Morton discloses the device of Claim 8 as set forth above, and further discloses comprising an actuator (64, fig. 5, paragraph 0043.  The tightening of the nuts on the bolts of the clamp is a type of actuation) configured to move the clamp arms against the pipe (as described in paragraph 0043).

With regard to claim 10, Morton discloses the device of Claim 1 a set forth above, and further discloses wherein the peripheral surface (for purposes of this rejection, the peripheral surface set forth in rejection of claim 1 is extended to include the seals contained in the clamp that create a fluid tight cavity within the clamp) comprises a metallic rib (the groove that receives the seals is a type of metallic rib) configured to set into an outer surface of the pipe upon clamping (the metallic rib of the clamps transmits force to the seal to create the fluid tight cavity).

With regard to claim 11, Morton discloses the device of Claim 1 as set forth above, and further discloses wherein the peripheral surface comprises a gasket (50/60, fig. 4, paragraphs 0031 and 0036).

With regard to claim 12, Morton discloses the device of Claim 1 as set forth above, and further discloses wherein the peripheral surface comprises two metallic ribs (for purposes of this rejection, the peripheral surface set forth in rejection of claim 1 is extended to include the grooves that hold the seals contained in the clamp that create a fluid tight cavity within the clamp.  Those grooves are considered to be two metallic ribs) configured to set into an outer surface of the pipe upon clamping (the metallic rib of the clamps transmits force to the seal to create the fluid tight cavity), and a gasket between the two metallic ribs (50/60, fig. 4, paragraphs 0031 and 0036).

With regard to claim 13, Morton discloses a device (40, fig. 5, abstract) for sealing a leak (12, fig. 1, paragraph 0022) in a pipe (10, fig. 5, paragraph 0021), the device comprising: 
a sealing component  configured to extend over the leak; 
a clamp extending from the sealing component (20, fig. 2, paragraph 0024. The sealing component includes the undamaged portion of the pipe that receives the composite wrap and provides a platform for the repair) including a peripheral surface curved to fit against the pipe (as shown in figs. 2 and 4, the composite wrap has an inside surface that is curved to fit against the pipe after it has been wound onto the damaged pipe) and configured to clamp partially around a circumference of the pipe and secure the sealing component against the pipe (paragraph 0043); and 
a vent (70, fig. 5, paragraph 0040) configured to release gas from the leak while the sealing component is being secured to the pipe (paragraph 0044 “fitting may also be configured to relieve pressure P2 to arrive at a desired pressure”).

With regard to claim 14, Morton discloses the device of Claim 13 as set forth above, and further discloses wherein the clamp comprises at least two clamp arms (42/52, fig. 3, paragraphs 0027 and 0032)  pivotably connected to opposing sides of the sealing component (the clamp is applied to the sealing component portion of the pipe around the composite wrap of the sealing component).

With regard to claim 16, Morton discloses the device of Claim 13 as set forth above, and further discloses comprising: a metallic rib (for purposes of this rejection, the peripheral surface set forth in rejection of claim 1 is extended to include the grooves that hold the seals contained in the clamp that create a fluid tight cavity within the clamp.  Those grooves are considered to be two metallic ribs) extending about the sealing component as a first seal (as described in paragraph 0043) to contain the leak; and 
a rubber gasket (50/60, fig. 4, paragraphs 0031 and 0036 – the first gasket 50 forms the first seal and the second gasket 60 forms the second seal) extending about the sealing component and adjacent the metallic rib as a second seal to contain the leak (paragraph 0043).

With regard to claim 17, Morton discloses the device of Claim 13 as set forth above, and further discloses wherein the sealing component comprises two metallic ribs extending about a periphery and configured to set into an outer surface of the pipe upon clamping (for purposes of this rejection, the peripheral surface set forth in rejection of claim 1 is extended to include the grooves that hold the seals contained in the clamp that create a fluid tight cavity within the clamp.  Those grooves are considered to be two metallic ribs), and a gasket between the two metallic ribs (50/60, fig. 4, paragraphs 0031 and 0036).

With regard to claim 18, Morton discloses the device of Claim 13 as set forth above, and further discloses wherein the sealing component includes a cavity (30, fig. 4, the inside of the clamp member 40 that is within the clamp and inside the seals 50/60 as shown in fig. 3), the vent is connected to the cavity (paragraph 0044), and the vent includes a closable valve (described in paragraph 0044).

With regard to claim 19, Morton discloses the device of Claim 18 as set forth above, and further discloses wherein a metallic rib (for purposes of this rejection, the peripheral surface set forth in rejection of claim 1 is extended to include the grooves that hold the seals contained in the clamp that create a fluid tight cavity within the clamp.  Those grooves are considered to be two metallic ribs) extends about the cavity as a seal (paragraph 0044) to contain the leak (paragraphs 0043-0044), wherein the clamp is configured to clamp partially around the pipe to secure the metallic rib against the pipe and the sealing component over the leak (paragraph 0044).

With regard to claim 20, Morton discloses a method for sealing a leak in a pipe (abstract), the method comprising: 
placing a sealing component adjacent the pipe (20, fig. 2, paragraph 0024. The sealing component includes the undamaged portion of the pipe that receives the composite wrap and provides a platform for the repair) including a peripheral surface curved to fit against the pipe (as shown in figs. 2 and 4, the composite wrap has an inside surface that is curved to fit against the pipe after it has been wound onto the damaged pipe); 
clamping the sealing component against the pipe and over the leak (paragraph 0043); 
venting leaking gas though the sealing member during the clamping (paragraph 0044); and 
closing the venting upon completion of the clamping (paragraph 0044, once pressure is equalized the sealing component is allow to cure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0012215 A1 to Morton et al. (Morton) in view of United States Patent No. 5437489 to Sanders et al. (Sanders – cited in the IDS filed 5/13/2022).
Sanders discloses a fluid-operated pipe clamp (Sanders, abstract), an analogous field of endeavor as Morton.

With regard to claim 15, Morton discloses the device of Claim 14 as set forth above, but fails to further disclose comprising a hydraulic or pneumatic actuator connected to the clamp arms.
	Sanders discloses a hydraulically-actuated pipe clamp for sealing leaks in pipe lines in hazardous places (Sanders, Abstract)
It would have been obvious to one having ordinary skill in the at the time of filing to substitute the hydraulically actuator of Sanders for the manually actuated actuator of Morton, in order to allow the pipe repair device of Sanders to be used in a hazardous environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPNs 10663103, 9739410, 8661626, 5771938, 4789189 and 1964642 disclose pipe clamps having different clamping mechanisms. USPN 9004813 discloses  a remotely actuated pipe leak containment system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753